

Exhibit 10.3
 
 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
US DRY CLEANING CORPORATION
 
USDCC MERGER SUB, INC.
 
and
 
Coachella Valley Retail, LLC.
 


Dated as of August 8, 2005
 



AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of August 8,
2005, is made and entered into by and among US DRY CLEANING CORPORATION
(“USDCC”), a Delaware corporation (“USDCC”), USDCC MERGER SUB INC.(“MERGER
SUB”), a California corporation and direct, wholly-owned subsidiary of USDCC ,
and Coachella Valley Retail, LLC, a California Limited Liability Company
(“CVR”).


 
RECITALS:
 
WHEREAS, the respective boards of directors of USDCC, Merger Sub and CVR deem it
advisable and in the best interests of their respective stockholders that Merger
Sub merge with and into CVR (the “Merger”) upon the terms and subject to the
conditions set forth herein; and
 
WHEREAS the respective boards of directors of USDCC, Merger Sub and CVR have
approved the Merger; and
 
WHEREAS, as in inducement to enter into this Agreement and to consummate the
Merger the parties hereto are willing to make certain representations and
warranties as set forth herein;
 
WHEREAS, as a further inducement to CVR and the CVR members to enter into this
Agreement and to consummate the Merger,
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:

 


 
The Merger
 
Upon the terms and subject to the conditions hereof, at the Effective Time (as
defined in Section 1.1), CVR shall merge with and into Merger Sub and the
separate existence of CVR shall thereupon cease, and Merger Sub shall be the
surviving corporation in the Merger (as such, the “Surviving Corporation”). The
Merger shall have the effects set forth in this Agreement.
 
1.1 Effective Time of the Merger
 
The Merger shall become effective upon execution of this Merger agreement.
Immediately after the effective date the company will file with the respective
Secretary of State of the State of California the agreement of merger (the
“Agreement of Merger”).
 
 

--------------------------------------------------------------------------------


ARTICLE 2
 
THE SURVIVING CORPORATION
 
2.1 Articles of Incorporation
 
The articles of incorporation of Merger Sub in effect immediately prior to the
Effective Time shall be the articles of incorporation of the Surviving
Corporation at and after the Effective Time, and thereafter may be amended in
accordance with the terms thereof.
 
 
2.2 Bylaws
 
The bylaws of Merger Sub in effect immediately prior to the Effective Time shall
be the bylaws of the Surviving Corporation at and after the Effective Time, and
thereafter may be amended in accordance with their terms and as provided by the
articles of incorporation of the Surviving Corporation.
 
2.3 Directors and Officers
 
The directors and officers (Managing Members) of CVR immediately prior to the
Effective Time shall resign. At and after the Effective Time, the directors and
officers of the Merger Sub shall be the only directors and officers of the
Surviving Corporation until their respective successors have been duly elected
or appointed and qualified or until their earlier death, resignation, or removal
in accordance with the articles of incorporation and bylaws of the Surviving
Corporation.
 
ARTICLE 3
 


 
CONVERSION OF SHARES
 
3.1 Conversion of Capital Stock
 
As of the Effective Time, by virtue of the Merger and without any action on the
part of the holders of any capital stock/membership interest or other securities
described below:
 
(a) The members of CVR (“CVR Membership Interest”) immediately prior to the
Effective Time shall be converted into and exchanged for the right to receive
2,490,000 shares of fully paid and nonassessable Common Stock of USDCC, par
value of $.0001. The CVR Membership Interest shall automatically be canceled and
retired, and the membership interest in CVR immediately prior to the Effective
Time shall cease to have any rights with respect thereto, except the right to
receive the 2,490,000 shares of USDCC common stock on a pro-rata basis
consistent with their percentage of membership interest in CVR. Exhibit 1 is a
complete membership interest listing of all the members of CVR, and the
corresponding number of


--------------------------------------------------------------------------------



USDCC shares of Common Stock each CVR member will be entitled to receive upon
the consummation of the merger.
 
(b) Each share of the common stock, no par value, of Merger Sub (the “Merger Sub
Common Stock”) issued and outstanding immediately prior to the Effective Time
shall automatically be converted into the same number of shares of common stock
of the Surviving Corporation, and shall, immediately after the Merger, be the
only shares of capital stock of the Surviving Corporation issued and
outstanding.
 
(c) Each share of each class and series of USDCC Common Stock issued and
outstanding immediately prior to the Effective Time shall remain outstanding and
shall not be affected by the Merger.
 
(d) The Merger Shares issued by Merger Sub upon the Merger with CVR in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such CVR Membership Interest.
 
3.2 Surrender and Payment
 
(a) At the Closing, in exchange for all outstanding membership interest (100%)
the CVR members shall receive a total of 2,490, 000 shares of USDCC Common stock
to be distributed in amounts according to Exhibit 1..
 
(b) For purposes of this Agreement, “Person” means an individual, a corporation,
a limited-liability company, a partnership, an association, a trust or any other
entity or organization, including a governmental or political subdivision or any
agency or instrumentality thereof.
 
.
 
3.3 No Fractional Shares
 
No fractional share of USDCC Common Stock shall be issued in the Merger.
 
3.4 Closing
 
(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of CVR, 35-325 Date Palm Drive
ste.211 Cathedral City, CA. following the date hereof as of which all of the
conditions set forth in Article X hereof shall have been satisfied or waived, or
at such other date and time as USDCC/Merger Sub and CVR shall otherwise agree in
writing (either such date, the “Closing Date”).
 
(b) Following the Closing (as soon as practical), (i) Merger Sub and CVR shall
deliver the various certificates, instruments, and documents referred to in
subparagraph (c), below, (ii)CVR shall deliver the various certificates,
instruments, and documents referred to in subparagraph (d), below, (iii) 


--------------------------------------------------------------------------------



Merger Sub and CVR shall execute and file the Agreement of Merger with the
Secretary of State of the State of Hawaii, and (v) the parties hereto shall
undertake any other actions provided for in this Section 3.4 in accordance with
the terms of this Agreement.
 
(c) Following the Closing (and as soon as practical), USDCC or Merger Sub, as
applicable, shall deliver the following:
 
(i) USDCC shall issue and deliver the Merger Shares as provided in
Section  3.2(a); and
 
(ii) USDCC and Merger Sub shall furnish CVR with:
 
(A) a certificate executed by the Secretary or an Assistant Secretary of each of
USDCC and Merger Sub certifying as of the date of the Closing Date (1) a true
and complete copy of the certificate of incorporation or articles of
incorporation, as the case may be, of USDCC and Merger Sub certified as of a
recent date by the Secretary of the State of the state of its incorporation or
organization, and a true and complete copy of the respective bylaws of USDCC and
Merger Sub, as certified by the Secretary or an Assistant Secretary of USDCC and
Merger Sub, as applicable, and (2) a true and complete copy of the resolutions
of the respective boards of directors of USDCC and Merger Sub authorizing the
execution, delivery, and performance of this Agreement by USDCC and Merger Sub
and the consummation of the transactions contemplated hereby;
 
(B) a certificate of the Secretary of State of the State of Delaware or other
state of incorporation or organization, as applicable, certifying the good
standing of USDCC, Merger Sub, dated within 10 days of the Closing Date; and
 
(C) the other documents and instruments to be delivered by USDCC or Merger Sub
on or before the Closing as called for herein.
 
(d) Following the Closing (as soon as practical), CVR shall furnish USDCC and
Merger Sub with:
 
(i) a certificate executed by the Secretary or an Assistant Secretary of CVR
certifying as of the date of the Closing Date (1) a true and complete copy of
the Operating Agreement as defined in Section 4.1(c)(ii), certified as of a
recent date by the Secretary of State of the State of California., and a true
and complete copy of the Articles of Organization certified by the Secretary or
an Assistant Secretary of CVR, and (2) a true and complete copy of the
resolutions of the board of directors of CVR authorizing the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby;
 
(ii) a certificate of the Secretary of State of the State of California
certifying the good standing of CVR; and
 
(iii) such other documents and instruments to be delivered by CVR as called for
herein.
 

--------------------------------------------------------------------------------



(e) At the Closing, CVR shall deliver to USDCC the resignation and release
agreements provided for in Section 8.8.
 


 
ARTICLE 4
 


 
REPRESENTATIONS AND WARRANTIES OF SPHI
 
CVR represents and warrants to USDCC that the statements contained in this
Article IV are true and correct, except as disclosed in the disclosure letter
delivered by CVR to USDCC as of the date hereof (the “CVR Disclosure Letter”):
 
4.1 Organization and Qualification
 
(a) CVR is a Limited Liability Company duly organized, validly existing and in
good standing under the laws of the State of California, is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the character of CVR’s properties or the nature of its business makes
such qualification necessary, except in jurisdictions, if any, where the failure
to be so qualified would not result in a CVR Material Adverse Effect (as defined
in subparagraph (c), below). CVR has all requisite corporate or other power and
authority to own, use or lease its properties and to carry on its business as it
is now being conducted. CVR has made available to USDCC a complete and correct
copy of its articles of organization and operating agreement. CVR is not in
default in any material respect in the performance, observation or fulfillment
of any provision of its articles of organization, or its operating agreement.
 
(b) CVR does not have any subsidiaries.
 
4.2 Capitalization
 
As of the Closing, there will be no outstanding subscriptions, options, rights,
warrants, convertible securities, stock appreciation rights, phantom equity or
other agreements or commitments obligating CVR to issue, transfer, sell, redeem,
repurchase or otherwise sell, issue or acquire any membership interests of CVR.
 
4.3 Authority
 
CVR has full corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement and the consummation of the transaction
contemplated hereby have been duly and validly authorized by CVRs board of
directors and the CVRs managing members. This Agreement has been duly and
validly executed and delivered by CVR and, assuming the due authorization,
execution and delivery hereof and thereof by the other parties hereto,
constitutes the legal, valid and binding obligation of CVR enforceable against
CVR in accordance with its terms, except as such enforceability may be subject
to the effects of bankruptcy, insolvency, reorganization, moratorium and other
laws relating to or affecting the rights of creditors and of general principles
of equity (the “Enforceability Exception”).
 

--------------------------------------------------------------------------------



4.4 Consents and Approvals; No Violation
 
The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance by CVR of its obligations
hereunder will not:
 
(a) conflict with any provision of CVR’s articles of organization or operating
agreement;
 
(b) result in any violation of or the breach of or constitute a default (with
notice or lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration or guaranteed payments or a loss of a
material benefit under, any of the terms, conditions or provisions of any note,
lease, mortgage, license, agreement or other instrument or obligation to which
CVR is a party or by which CVR or any of its properties or assets may be bound.
 
4.5 Required Consent
 
The only approval that will be necessary to consummate the Merger and the other
transactions contemplated by this Agreement is the approval of this Agreement by
the CVR Members, which has been duly obtained as evidenced by their execution of
this Agreement.
 
4.6 Financial Statements
 
USDCC has inspected the financial statements of CVR and is satisfied with the
information contained within.
 
4.7 Absence of Certain Changes
 
Except as contemplated by this Agreement, (a) CVR has conducted its business in
all material respects in the ordinary course of business.
 
CVR has filed all material tax returns or extensions required by applicable law
to be filed by it and has paid or accrued all taxes shown as due thereon. CVR
has no knowledge of a material tax deficiency which has been asserted or
threatened against CVR.
 
4.8 Litigation
 
Except for matters that would not have a CVR Material Adverse Effect, there is
no material suit, claim, action, proceeding or investigation pending or, to
CVR’s knowledge, threatened against or directly affecting CVR or any of the
directors or officers of CVR in their capacity as such. Neither CVR nor, to its
knowledge, any officer, director or employee of CVR, has been permanently or
temporarily enjoined by any order, judgment or decree of any court or any other
Governmental Authority from engaging in or continuing any conduct or practice in
connection with the business, assets or properties of CVR, nor, to the knowledge
of CVR, is CVR or any officer, director or employee of CVR under investigation
by any Governmental Authority. There is not in existence any order, judgment or
decree of any court or other tribunal or other agency enjoining or requiring CVR
to take any action of any kind with respect to its business, assets or
properties.
 

--------------------------------------------------------------------------------



4.9 Compliance with Applicable Laws
 
CVR holds all material approvals, licenses, permits, registrations and similar
type authorizations necessary for the lawful conduct of its business, as now
conducted, and, to CVR’s knowledge, such business is not being, and CVR has not
received any notice from any Governmental Authority or person that any such
business has been or is being, conducted in violation of any law, ordinance or
regulation, including without limitation any law, ordinance or regulation
relating to occupational health and safety, except for possible violations which
either individually or in the aggregate have not resulted and would not result
in a CVR Material Adverse Effect.
 
4.10 Insurance
 
CVR currently has in place all policies of insurance which are reasonably
required in connection with the operation of the business of CVR as currently
conducted in accordance with applicable laws and all agreements relating to CVR.
 
4.11 Permits
 
Immediately prior to the Effective Time, CVR will hold all of the permits,
licenses, certificates, consents, approvals, entitlements, plans, surveys,
relocation plans, environmental impact reports and other authorizations of
Governmental Authorities (“Permits”) required or necessary to own, operate, use
and maintain its properties and conduct its operations as presently conducted,
except for such Permits, the lack of which, individually or in the aggregate,
would not have a CVR Material Adverse Effect.
 
4.12 Brokers
 
There are no fees owed as a result of this transaction/merger.
 
ARTICLE 5
 


 
REPRESENTATIONS AND WARRANTIES OF USDCC
 
USDCC represents and warrants to CVR as follows, except as disclosed in a
disclosure letter delivered by USDCC to CVR as of the date hereof (the “USDCC
Disclosure Letter”):
 
5.1 Organization and Qualification
 
(a) USDCC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
character of USDCC’s properties or the nature of its business makes such
qualification necessary. USDCC has made available to the Company a complete and
correct copy of its certificate of incorporation and bylaws, each as amended to
date, and USDCC’s certificate of incorporation and bylaws as so delivered are in
full force and effect. USDCC is not in default in any respect in the
performance, observation or fulfillment of any provision of its certificate of
incorporation or bylaws.
 

--------------------------------------------------------------------------------



(b) Merger Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. USDCC has made available to
the Company a complete and correct copy of its articles of incorporation and
bylaws, each as amended to date, and Merger Sub’s articles of incorporation and
bylaws as so delivered are in full force and effect. Merger Sub is not in
default in any respect in the performance, observation or fulfillment of any
provision of its articles of incorporation or bylaws.
 
(c) Merger Sub is a direct, wholly-owned Subsidiary of USDCC, was formed solely
for the purpose of engaging in the transactions contemplated by this Agreement
and has not engaged in any business activities or conducted any operations of
any kind, entered into any agreement or arrangement with any Person or entity,
or incurred, directly or indirectly, any Liabilities, in each case, except in
connection with its incorporation, the negotiation of this Agreement, the Merger
and the transactions contemplated hereby.
 
5.2 Capitalization
 
The authorized capital stock of USDCC consists of 40,000,000 shares of
authorized common stock, $0.0001 par value per share (the “USDCC Common Stock”),
and 20,000,000 shares of Preferred Stock, par value of $0.0001 per share (“USDCC
Preferred Stock”). As of the date of this Agreement, USDCC has issued and
outstanding 3,675,000 shares of USDCC Common Stock and is in the process of
offering 35 units, each unit consisting of a $100,000 face amount senior
subordinated convertible note (convertible into USDCC Common Stock at $1 per
share and 50,000 shares of USDCC Common Stock). If all of the Units are sold
there would be a total of 8,925,000 shares outstanding on a fully diluted basis.
The authorized capital stock of Merger Sub consists of 5,000 shares of Merger
Sub Common Stock, all of which shares are outstanding and owned, of record and
beneficially, by USDCC. There are no other outstanding subscriptions, options,
rights, warrants, convertible securities or other agreements or commitments
obligating USDCC or Merger Sub to issue, transfer, sell, redeem, repurchase or
otherwise sell, issue or acquire any shares of Merger Sub Common Stock. All
outstanding shares of USDCC Common Stock are validly issued, fully paid and
non-assessable, and free of preemptive rights.
 
5.3 Authority
 
(a) Each of USDCC and Merger Sub has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the respective board of directors of USDCC and Merger Sub,
and no other corporate proceedings on the part of USDCC and Merger Sub are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by USDCC and Merger Sub, and, assuming the due authorization,
execution and delivery hereof by the other parties hereto, constitutes the
legal, valid, and binding obligations of USDCC and Merger Sub enforceable
against USDCC or Merger Sub, as applicable, in accordance with its terms, except
for the Enforceability Exception.
 

--------------------------------------------------------------------------------



(b) The Merger Shares have been duly and validly authorized for issuance
pursuant to the Merger and, when issued at the Closing, will be validly issued,
fully paid and non-assessable and free of any preemptive right. The Merger Stock
Rights have been duly authorized for issuance pursuant to the Merger, and when
issued at the Closing will be validly issued and free of any preemptive right.
 
5.4 Consents and Approvals; No Violation
 
The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance by each of USDCC and Merger
Sub of their respective obligations hereunder will not:
 
(a) conflict with any provision of the respective certificate or articles of
incorporation or bylaws of USDCC or Merger Sub;
 
(b) require any consent, waiver, approval, order, authorization or permit of, or
registration, filing with or notification to, (i) any Governmental Authority,
except for applicable requirements of the Securities Act, the Exchange Act,
state securities or blue sky laws and Customary Post-Closing Consents or
(ii) any third party other than a Governmental Authority, other than such
non-Governmental Authority third party consents, waivers, approvals, orders,
authorizations and permits that would not (x) materially impair the ability of
USDCC or any of its Subsidiaries to perform its obligations under this Agreement
or (y) prevent the consummation of any of the transactions contemplated by this
Agreement;
 
(c) result in any violation of or the breach of or constitute a default (with
notice or lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration or guaranteed payments or a loss of a
material benefit under, any of the terms, conditions or provisions of any note,
lease, mortgage, license, agreement or other instrument or obligation to which
USDCC or any of its Subsidiaries is a party or by which USDCC or any of its
Subsidiaries or any of their respective properties or assets may be bound,
except for such violations, breaches, defaults, or rights of termination,
cancellation or acceleration, or losses as to which requisite waivers or
consents have been obtained or which, individually or in the aggregate, would
not (i) materially impair the ability of USDCC or any of its Subsidiaries to
perform its obligations under this Agreement or (ii) prevent the consummation of
any of the transactions contemplated by this Agreement;
 
(d) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to USDCC or any of its Subsidiaries;
 
(e) result in the creation of any Lien upon any properties or assets or on any
shares of capital stock of USDCC or its Subsidiaries under any agreement or
instrument to which USDCC or any of its Subsidiaries is a party or by which
USDCC or any of its Subsidiaries or any of their properties or assets is bound;
or
 
(f) result in any holder of any securities of USDCC or any of its Subsidiaries
being entitled to appraisal, dissenters’ or similar rights.
 

--------------------------------------------------------------------------------





 
5.5 Litigation
 
There is no material suit, claim, action, proceeding or investigation pending
or, to its knowledge, threatened against or directly affecting USDCC, or any of
the directors or officers of USDCC in their capacity as such. Neither USDCC nor
any officer, director or employee of USDCC has been permanently or temporarily
enjoined by any order, judgment or decree of any court or any other Governmental
Authority from engaging in or continuing any conduct or practice in connection
with the business, assets or properties of USDCC, nor, to its knowledge, is
USDCC or any officer, director or employee of USDCC or under investigation by
any Governmental Authority. There is not in existence any order, judgment or
decree of any court or other tribunal or other agency enjoining or requiring
USDCC to take any action of any kind with respect to its business, assets or
properties.
 
5.6 Employee Benefit Plans
 
Neither USDCC nor any trade or business, whether or not incorporated, which
together with USDCC would be deemed a “single employee” within the meaning of
Section 414(b), (c) or (m) of the Code or Section 4001(b)(1) of ERISA has, or on
or before the Closing will have, sponsored, maintained or contributed to any
employee benefits, plan or arrangement (including, but not limited to, any plan
described in Section 3(3) of ERISA) written six years prior to the Effective
Time.
 
5.7 Compliance with Applicable Laws
 
USDCC holds all Permits, if any, necessary for the lawful conduct of its
businesses, as now conducted, and such businesses are not being, and USDCC has
not received any notice from any Governmental Authority or Person that any such
business has been or is being, conducted in violation of any law, ordinance or
regulation, including without limitation any law, ordinance or regulation
relating to occupational health and safety
 
5.8 Insurance
 
USDCC and its Subsidiaries currently have in place the policies of insurance
described in Schedule 5.13 of the USDCC Disclosure Letter.
 
5.9 Employees
 
Schedule 5.14 of the USDCC Disclosure letter sets forth a true and complete list
of all directors, and officers of USDCC.
 
5.10 Permits
 
Immediately prior to the Effective Time and except for Customary Post-Closing
Consents, USDCC and its subsidiaries will hold all of the Permits required or
necessary to own, operate, use and maintain their respective properties and
conduct their respective operations as presently conducted.
 

--------------------------------------------------------------------------------



5.11 required Stockholder Vote or Consent
 
No vote or consent of the holders of any class or series of USDCC Stock is or
will be necessary to consummate the Merger and the other transactions
contemplated by this Agreement.
 
5.12 Brokers
 
No broker, finder or investment banker is entitled to any brokerage, finder’s
fee or other fee or commission payable by USDCC or any of its Subsidiaries or
the Surviving corporations in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of USDCC or any of
its Subsidiaries.
 
5.13 Issuance of the Securities
 
Upon the Effective Time, the USDCC Common Stock issued or issuable pursuant to
the Merger will be duly authorized and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for or referred to in this Agreement. Upon the Effective Time, USDCC
shall have duly reserved out of the authorized but unissued shares of USDCC
Common Stock such number of shares of USDCC Common Stock as are issuable upon
conversion and exercise, in full, of the CVR merger stock.
 
ARTICLE 6
 


 
[REPRESENTATIONS AND WARRANTIES OF SPHI SHAREHOLDERS
 
The CVR Managing Members, severally and not jointly, each represents and
warrant, to USDCC as follows:
 
6.1 Power and Authority Relative to this Transaction
 
Such CVR managing member has full power and authority and has taken all action
necessary to permit it to execute and deliver and to carry out the terms of this
Agreement and all other documents or instruments required hereby. This Agreement
constitutes the legal, valid and binding obligation of CVR, enforceable in
accordance with its terms, except for the Enforceability Exception.
 
6.2 Accredited Investor
 
Such CVR managing member is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.
 
6.3 Investment Representations
 
(a) Such CVR Member will acquire the USDCC Common Stock issuable pursuant to the
Merger for such member’s own account for the purpose of investment, and not with
a view to distribution or resale thereof in violation of the Securities Act and
the rules and regulations promulgated thereunder. Such CVR member understands
that none of the USDCC Common Stock has been registered under the Securities Act
or any other applicable securities laws, and,
 

--------------------------------------------------------------------------------



therefore, cannot be resold unless they are subsequently registered under the
Securities Act and other applicable securities laws, or unless an exemption from
such registration is available. Such CVR Member agrees not to resell or
otherwise dispose of all or any part of the USDCC Common Stock, except as
permitted by law, including, without limitation, any regulations under the
Securities Act and other applicable securities laws.
 
(b) Such CVR Member understands and agrees that all certificates evidencing any
of the USDCC Common Stock, whether upon initial issuance or upon any transfer
thereof, shall bear a legend, prominently stamped or printed thereon, reading
substantially as follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY OTHER SECURITIES LAWS. THESE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE. SUCH
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 AND ANY OTHER
APPLICABLE SECURITIES LAWS, UNLESS THE HOLDER SHALL HAVE OBTAINED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED OR THE TRANSFEREE IS AN AFFILIATE OF THE HOLDER.”
 
6.4 Access to Information
 
During the course of the transactions contemplated by this Agreement and prior
to the purchase of any USDCC Common Stock, such CVR Member has had the
opportunity to ask questions of and receive answers from representatives of
USDCC concerning the terms and conditions of the offering of the USDCC Common
Stock, and to obtain additional information, documents, records and books
relative to USDCC and an investment in USDCC.
 
6.5 Knowledge and Experience
 
Such CVR Member has sufficient knowledge and experience in business and
financial matters so as to enable such CVR Member to analyze and evaluate the
merits and risks of the investment contemplated hereby and is capable of
protecting its interest in connection with this transaction. Such CVR Member is
able to bear the economic risk of such investment, including a complete loss of
the investment.]
 

--------------------------------------------------------------------------------



ARTICLE 7
 


 
CONDUCT OF BUSINESS PENDING THE MERGER
 
7.1 Conduct of Business by the USDCC and CVR Pending the Merger
 
From the date hereof until the Effective Time, unless USDCC and CVR shall
otherwise agree in writing, and expect as otherwise contemplated by this
Agreement, USDCC and CVR and their respective Subsidiaries shall conduct their
business in the ordinary course consistent with past practice. Except as
otherwise provided in this Agreement, and without limiting the generality of the
foregoing, from the date hereof until the Effective Time, without the written
consent of USDCC and CVR, which consent shall not be unreasonably withheld:
 
(a) Neither USDCC nor CVR will adopt or propose any change to their respective
certificate or articles of incorporation or bylaws;
 
(b) Neither USDCC nor CVR will (i) declare, set aside or pay any dividend or
other distribution with respect to any shares of capital stock of the respective
USDCC and CVR, or (ii) repurchase, redeem or otherwise acquire any outstanding
shares of capital stock or other securities of, or other ownership interests in,
USDCC or CVR, as the case may be;
 
(c) Neither USDCC nor CVR will, nor permit any of its Subsidiaries to, merge or
consolidate with any other person or acquire assets of any other person except
in the ordinary course of business or pursuant to transactions among
wholly-owned subsidiaries of USDCC or CVR, as the case may be;
 
(d) Neither USDCC nor CVR will, nor permit any of its Subsidiaries to, sell,
lease, license or otherwise surrender, relinquish or dispose of any material
assets or properties except in the ordinary course of business;
 
(e) USDCC and CVR will not change any method of accounting or accounting
practice by USDCC and CVR or any of their Subsidiaries, except for any such
change required by GAAP;
 
(f) Neither USDCC nor CVR will, nor permit any of its Subsidiaries to, (i) take,
or agree or commit to take, any action that would make any representation and
warranty of the respective company hereunder inaccurate in any material respect
at, or as of any time prior to, the Effective Time or (ii) omit, or agree or
commit to omit, to take any action necessary or appropriate to prevent any such
representation or warranty from being inaccurate in any material respect at any
such time; and
 
(g) Neither USDCC nor CVR will, nor permit any of its Subsidiaries to, agree or
commit to do any of the foregoing.
 

--------------------------------------------------------------------------------



ARTICLE 8
 


 
ADDITIONAL AGREEMENTS
 
8.1 Expenses
 
The parties shall bear their own expenses.
 
8.2 Cooperation
 
Subject to compliance with applicable law, from the date hereof until the
Effective Time, each of the parties hereto shall confer on a regular and
frequent basis with one or more representatives of the other parties to report
operational matters of materiality and the general status of ongoing operations
and shall promptly provide the other parties or their counsel with copies of all
filings made by such party with any Governmental Authority in connection with
this Agreement and the transactions contemplated hereby.
 
8.3 Publicity
 
Neither the parties hereto nor any of their respective affiliates shall issue or
cause the publication of any press release or other announcement with respect to
the Merger, this Agreement or the other transactions contemplated hereby without
the prior consultation of the other parties, except as may be required by law,
and will use reasonable efforts to provide copies of such release or other
announcement to the other parties hereto, and give due consideration to such
comments as such other parties may have, prior to such release.
 
8.4 Additional Actions
 
Subject to the terms and conditions of this Agreement, each of the parties
hereto agrees to use all reasonable efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations, or to remove any injunctions or other
impediments or delays, to consummate and make effective the Merger and the other
transactions contemplated by this Agreement.
 
8.5 Filings
 
Each party hereto shall make all filings required to be made by such party in
connection herewith or desirable to achieve the purposes contemplated hereby,
and shall cooperate as needed with respect to any such filing by any other party
hereto.
 
8.6 Consents
 
Each party hereto shall use all reasonable efforts to obtain all consents
necessary or advisable in connection with such party’s obligations hereunder.
 

--------------------------------------------------------------------------------



8.7 Notice of Certain Events
 
Each party to this Agreement shall promptly as reasonably practicable notify the
other parties hereto of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person (or other Person) is or may be required in connection with the
transactions contemplated by this Agreement;
 
(b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; or
 
(c) any actions, suits, claims, investigations or proceedings commenced or, to
the best of such party’s knowledge, threatened against, relating to or involving
or otherwise affecting such party or any of such party’s Subsidiaries which, if
pending on the date of this Agreement, would have rendered untrue any
representation contained in Article IV, V or VI, or which relate to the
consummation of the transactions contemplated by this Agreement.
 
8.8 Resignations and Releases; Appointment of Directors and Officers
 
(a) Prior to the Closing Date, CVR shall obtain from each of its directors, and
officers a written resignation and release agreement, by which each such Person
agrees to resign from CVR effective as of the Closing Date and to release CVR
and its affiliates from any and all Liabilities.
 
.
 


 
ARTICLE 9
 


 
CONDITIONS TO CONSUMMATION OF THE MERGER
 
9.1 Conditions to the Obligation of Each Party
 
The respective obligations of each party to effect the Merger shall be subject
to the fulfillment at or prior to the Effective Time of the following
conditions:
 
(a) no action, suit or proceeding instituted by any Governmental Authority shall
be pending and no statute, rule or regulation and no injunction, order, decree
or judgment of any court or Governmental Authority of competent jurisdiction
shall be in effect, in each case which would prohibit, restrain, enjoin or
restrict the consummation of the Mergers;
 
(b) USDCC and CVR shall have obtained such permits, authorizations, consents, or
approvals required to consummate the transactions contemplated hereby; and
 

--------------------------------------------------------------------------------



9.2 Conditions to the Obligations of USDCC and Merger Sub
 
The obligations of USDCC and Merger Sub to effect the Merger are subject to the
satisfaction at or prior to the Effective Time of the following conditions:
 
(a) CVR shall have performed in all material respects its obligations under this
Agreement required to be performed by it at or prior to the Effective Time, and
the representations and warranties of CVR contained in this Agreement, to the
extent qualified with respect to materiality shall be true and correct in all
respects, and to the extent not so qualified shall be true and correct in all
material respects, in each case, as of the date of this Agreement and at and as
of the Effective Time as if made at and as of such time, and USDCC shall have
received a certificate of the President and Managing Member of CVR as to the
satisfaction of this condition;
 
(b) all proceedings to be taken by CVR in connection with the transactions
contemplated by this Agreement and all documents, instruments and certificates
to be delivered by CVR in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to USDCC;
 
(c) CVR shall have received and delivered to USDCC the resignations and release
agreements from each of its directors, and officers.
 
9.3 Conditions to the Obligations of CVR
 
The obligation of CVR to effect the Merger is subject to the satisfaction at or
prior to the Effective Time of the following conditions:
 
(a) USDCC shall have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time
and the representations and warranties of USDCC contained in this Agreement, to
the extent qualified with respect to materiality shall be true and correct in
all respects, and to the extent not so qualified shall be true and correct in
all material respects, in each case as of the date of this Agreement and at and
as of the Effective Time as if made at and as of such time, and CVR shall have
received a certificate of the Chief Executive Officer of USDCC as to the
satisfaction of this condition;
 
(b) all proceedings to be taken by USDCC and Merger Sub, as the case may be, in
connection with the transactions contemplated by this Agreement and all
documents, instruments and certificates to be delivered by USDCC and Merger Sub,
as the case may be, in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to CVR; and
 

--------------------------------------------------------------------------------



ARTICLE 10
 


 
SURVIVAL AND INDEMNIFICATION
 
10.1 Survival of Representations and Warranties
 
The representations and warranties of the parties contained in this Agreement
shall not survive the Effective Time.
 
ARTICLE 11
 


 
TERMINATION, AMENDMENT AND WAIVER
 
11.1 Termination
 
This Agreement may be terminated at any time prior to the Effective Time:
 
(a) by the mutual written consent of USDCC and CVR;
 
(b) by either USDCC or CVR if the Effective Time shall not have occurred on or
before August 31, 2005 (the “Termination Date”); provided, that the party
seeking to terminate this Agreement pursuant to this subparagraph (b) shall not
have breached in any material respect its obligations under this Agreement in
any manner that shall have proximately contributed to the failure to consummate
the Mergers on or before the Termination Date;
 
(c) by USDCC or CVR if there has been a material breach by one of the other
parties of any representation, warranty, covenant or agreement set forth in this
Agreement which breach (if susceptible to cure) has not been cured in all
material respects within 20 business days following receipt by each party of
notice of such breach; or
 
(d) by USDCC or CVR if there shall be any applicable law, rule or regulation
that makes consummation of the Merger illegal or if any judgment, injunction,
order or decree of a court or other Governmental Authority of competent
jurisdiction shall restrain or prohibit the consummation of the Merger, and such
judgment, injunction, order or decree shall become final and nonappealable.
 
11.2 Effect of Termination
 
In the event of termination of the Agreement and the abandonment of the Merger
pursuant to this Article XII, all obligations of the parties shall terminate,
except the obligations of the parties pursuant to this Section 12.2 and except
for the provisions of Sections 8.1 and 8.3; provided, however, that nothing
herein shall relieve any party from liability for any breach of this Agreement.
 

--------------------------------------------------------------------------------



ARTICLE 12
 


 
MISCELLANEOUS
 
12.1 Notices
 
All notices or communications hereunder shall be in writing (including facsimile
or similar writing) addressed as follows:
 
To CVR:
 
35-325 Date Palm Drive ste. 211
Cathedral City, CA. 92234
To USDCC:
1930 Auiki Street
Honolulu, HI. 96819
       

Any such notice or communication shall be deemed given (i) when made, if made by
hand delivery, and upon confirmation of receipt, if made by facsimile, (ii) one
business day after being deposited with a next-day courier, postage prepaid, or
(iii) three business days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case addressed as above (or to such
other address as such party may designate in writing from time to time).
 
12.2 Separability
 
If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
 
12.3 Assignment
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors, and
assigns; provided, however, that neither this Agreement nor any rights hereunder
shall be assignable or otherwise subject to hypothecation and any assignment in
violation hereof shall be null and void.
 
12.4 Interpretation
 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
12.5 Counterparts
 
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same Agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
each party.
 

--------------------------------------------------------------------------------



12.6 Entire Agreement
 
This Agreement represents the entire agreement of the parties with respect to
the subject matter hereof and shall supersede any and all previous contracts,
arrangements or understandings between the parties hereto with respect to the
subject matter hereof.
 
12.7 Governing Law
 
This Agreement shall be construed, interpreted, and governed in accordance with
the laws of California, without reference to rules relating to conflicts of law.
 
12.8 Attorneys’ Fees
 
If any action at law or equity, including an action for declaratory relief, is
brought to enforce or interpret any provision of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and expenses from
the other party, which fees and expenses shall be in addition to any other
relief, which may be awarded.
 
12.9 No Third Party Beneficiaries
 
Except as provided in Section 11.2, no person or entity other than the parties
hereto is an intended beneficiary of this Agreement or any portion hereof.
 
12.10 Amendments and Supplements
 
Prior to the Effective Time, this Agreement may be amended or supplemented in
writing by USDCC and CVR with respect to any of the terms contained in this
Agreement, except as otherwise provided by law.
 
12.11 Extensions, Waivers, Etc.
 
At any time prior to the Effective Time, either party may:
 
(a) extend the time for the performance of any of the obligations or acts of the
other party;
 
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto; or
 
(c) waive compliance with any of the agreements or conditions of the other party
contained herein.
 
Notwithstanding the foregoing, no failure or delay by any party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.
 

--------------------------------------------------------------------------------



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
US Dry Cleaning Corporation
 
By: /s/ Michael Drace
Name: Michael Drace
Title: CEO
 
USDCC MERGER SUB, INC.
 
By: /s/ Robert Y. Lee
Name: Robert Y. Lee
Title: CEO
 
Coachella Valley Retail, LLC.
By: /s/ Brian Walker
Name: Brian Walker
Title: President
   



 


 



--------------------------------------------------------------------------------





 

